Name: 87/289/Euratom: Council Decision of 2 June 1987 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries;  Europe
 Date Published: 1987-06-05

 Avis juridique important|31987D028987/289/Euratom: Council Decision of 2 June 1987 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking Official Journal L 145 , 05/06/1987 P. 0087 - 0088*****COUNCIL DECISION OF 2 JUNE 1987 APPROVING AMENDMENTS TO THE STATUTES OF THE JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING ( 87/289/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY, AND IN PARTICULAR ARTICLE 50 THEREOF, HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION, WHEREAS, FOR THE PURPOSES OF IMPLEMENTING THE JET PROJECT, THE COUNCIL, BY DECISION 78/471/EURATOM ( 1 ), ESTABLISHED THE JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING, AND ADOPTED THE STATUTES THEREOF, LATER AMENDED BY DECISIONS 79/270/EURATOM ( 2 ) AND 83/310/EURATOM ( 3 ); WHEREAS, FOLLOWING THE ACCESSION TO THE EUROPEAN COMMUNITIES OF THE KINGDOM OF SPAIN AND THE PORTUGUESE REPUBLIC, THE "CENTRO DE INVESTIGACIONES ENERGETICAS MEDIOAMBIENTALES Y TECHNOLOGICAS', SPAIN, AND THE "JUNTA NACIONAL DE INVESTIGACAO CIENTIFICA E TECHNOLOGICA', PORTUGAL, REQUESTED ACCESSION TO THE JET JOINT UNDERTAKING; WHEREAS THE JET COUNCIL HAS APPROVED THEIR ACCESSION TO THE JET JOINT UNDERTAKING AND THE AMENDMENTS TO THE JET STATUTES REQUIRED BY THAT ACCESSION AND BY SOME OTHER CHANGES THAT HAVE OCCURRED SINCE THE LAST AMENDMENT TO THE STATUTES, HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AMENDMENTS TO THE STATUTES OF THE "JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING', ANNEXED TO THIS DECISION, ARE HEREBY APPROVED . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING THAT OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT LUXEMBOURG, 2 JUNE 1987 . FOR THE COUNCIL THE PRESIDENT PH . MAYSTADT ( 1 ) OJ NO L 151, 7 . 6 . 1978, P . 10 . ( 2 ) OJ NO L 213, 21 . 8 . 1979, P . 9 . ( 3 ) OJ NO L 164, 23 . 6 . 1983, P . 35 . ANNEX THE STATUTES OF THE "JOINT EUROPEAN TORUS ( JET ), JOINT UNDERTAKING' SHALL BE AMENDED AS FOLLOWS : 1 . ARTICLE 1.3 SHALL BE REPLACED BY THE FOLLOWING : "1.3 . THE JOINT UNDERTAKING SHALL HAVE THE FOLLOWING MEMBERS : _ THE EUROPEAN ATOMIC ENERGY COMMUNITY ( HEREINAFTER REFERRED TO AS "EURATOM "), _ THE BELGIAN STATE ( HEREINAFTER REFERRED TO AS "BELGIUM ") ACTING FOR ITS OWN PART (" LABORATOIRE DE PHYSIQUE DES PLASMAS DE L'ECOLE ROYALE MILITAIRE ") AND ON BEHALF OF THE "UNIVERSITE LIBRE DE BRUXELLES" (" SERVICE DE CHIMIE-PHYSIQUE II DE L'ULB ") AND OF THE "CENTRE D'ETUDE DE L'ENERGIE NUCLEAIRE" ( CEN)/"STUDIECENTRUM VOOR KERNENERGIE" ( SCK ), _ THE "CENTRO DE INVESTIGACIONES ENERGETICAS MEDIOAMBIENTALES Y TECNOLOGICAS", SPAIN, ( HEREINAFTER REFERRED TO AS "CIEMAT "), _ THE "COMMISSARIAT A L'ENERGIE ATOMIQUE", FRANCE ( HEREINAFTER REFERRED TO AS "CEA "), _ THE "COMITATO NAZIONALE PER LA RICERCA E PER LO SVILUPPO DELL'ENERGIA NUCLEARE E DELLE ENERGIE ALTERNATIVE", ITALY ( HEREINAFTER REFERRED TO AS "ENEA" WHICH, UNTIL 5 APRIL 1982, WAS NAMED "COMITATO NAZIONALE PER L'ENERGIA NUCLEARE", CNEN, AND WHICH, SINCE 1 JANUARY 1986, HAS REPRESENTED ALL ITALIAN ACTIVITIES FALLING WITHIN THE EURATOM FUSION PROGRAMME INCLUDING THAT OF THE "CONSIGLIO NAZIONALE DELLE RICERCHE", CNR ), _ THE HELLENIC REPUBLIC ( HEREINAFTER REFERRED TO AS "GREECE "), _ THE "FORSKNINGSCENTER RISOE", DENMARK ( HEREINAFTER REFERRED TO AS "RISOE "), _ THE GRAND DUCHY OF LUXEMBOURG ( HEREINAFTER REFERRED TO AS "LUXEMBOURG "), _ IRELAND, _ THE "JUNTA NACIONAL DE INVESTIGACAO CIENTIFICA E TECNOLOGICA" PORTUGAL ( HEREINAFTER REFERRED TO AS "JNICT "), _ THE "KERNFORSCHUNGSANLAGE JUELICH GMBH", FEDERAL REPUBLIC OF GERMANY ( HEREINAFTER REFERRED TO AS "KFA "), _ THE "MAX-PLANCK-GESELLSCHAFT ZUR FORDERUNG DER WISSENSCHAFTEN E . V . _ INSTITUT FUER PLASMAPHYSIK", FEDERAL REPUBLIC OF GERMANY ( HEREINAFTER REFERRED TO AS "IPP "), _ THE SWEDISH ENERGY RESEARCH COMMISSION ( HEREINAFTER REFERRED TO AS "SERC "), WHICH SUCCEEDED THE NATIONAL SWEDISH BOARD FOR ENERGY SOURCE DEVELOPMENT ON 1 JULY 1982, _ THE SWISS CONFEDERATION ( HEREINAFTER REFERRED TO AS "SWITZERLAND "), _ THE "STICHTING VOOR FUNDAMENTEEL ONDERZOEK DER MATEIRE", THE NETHERLANDS ( HEREINAFTER REFERRED TO AS "FOM "), _ THE UNITED KINGDOM ATOMIC ENERGY AUTHORITY ( HEREINAFTER REFERRED TO AS "THE AUTHORITY" OR AS "THE HOST ORGANIZATION "). 2 . ARTICLE 4.1 . SHALL BE REPLACED BY THE FOLLOWING : "4.1 . COMPOSITION, RIGHT OF VOTE 4.1.1 . THE MEMBERS OF THE JOINT UNDERTAKING SHALL BE REPRESENTED IN THE JET COUNCIL AS FOLLOWS, THE VOTE OF EACH PAIR OF REPRESENTATIVES BEING WEIGHTED AS INDICATED : 1.2.3REPRESENTING NUMBER OF REPRESENTATIVES WEIGHTING OF VOTE EURATOM 2 5 BELGIUM 2 2 CIEMAT 2 3 CEA 2 5 ENEA 2 5 GREECE 2 1 RISOE 2 2 LUXEMBOURG 2 1 IRELAND 2 1 JNICT 2 2 IPP * KFA JOINTLY 2 5 SERC 2 2 SWITZERLAND 2 2 FOM 2 2 AUTHORITY 2 5 4.1.2 . FOR THEIR ADOPTION, ACTS OF THE JET COUNCIL SHALL REQUIRE AT LEAST 29 VOTES IN FAVOUR .'